340 F.2d 321
John Grafton GRAY, Louis Llerandi and James J. Russo, Appellants,v.UNITED STATES of America, Appellee.
No. 20672.
United States Court of Appeals Fifth Circuit.
Jan. 21, 1965.

James S. Parham, Tampa, Fla., for appellants.
Edward F. Boardman, U.S. Atty., Thomas J. Hanlon, III, Asst. U.S. Atty., Tampa, Fla., for appellee.
Before WISDOM and GEWIN, Circuit Judges, and BREWSTER, District Judge.
PER CURIAM.


1
Each of the defendants in this case was convicted of the offense of counterfeiting federal reserve notes and of conspiring to violate the law prohibiting counterfeiting.


2
We have carefully considered the two questions raised by the appellants, one relating to the admission of evidence and the other to the charge, and have concluded that neither one of them has enough merit to warrant discussion.


3
The judgment is affirmed.